92 S.E.2d 671 (1956)
244 N.C. 118
Floyd MERRELL
v.
Clyde W. KINDLEY, Jr.
No. 607.
Supreme Court of North Carolina.
May 9, 1956.
*672 E. L. Alston, Jr., Greensboro, for plaintiff, appellant.
Deal, Hutchins & Minor, by Roy L. Deal, Winston-Salem, for defendant, appellee.
PER CURIAM.
The only question presented is the sufficiency of the evidence of negligence to withstand the motion for nonsuit. Negligence is not to be presumed from the mere fact that an accident has occurred. The only evidence in the record against the defendant is that he sounded his horn and his car hit the plaintiff. All else is left to conjecture. In no aspect of the case does the evidence show actionable negligence. Consequently the judgment of nonsuit must be
Affirmed.